PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


CAVALIER TELEPHONE, LLC,               
                 Plaintiff-Appellee,
                 v.
VIRGINIA ELECTRIC AND POWER                     No. 01-2135
COMPANY, d/b/a Dominion Virginia
Power,
               Defendant-Appellant.
                                       
CAVALIER TELEPHONE, LLC,               
                Plaintiff-Appellant,
                 v.
VIRGINIA ELECTRIC AND POWER                     No. 01-2192
COMPANY, d/b/a Dominion Virginia
Power,
                Defendant-Appellee.
                                       
           Appeals from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                 James R. Spencer, District Judge.
                          (CA-01-106-3)

                        Argued: May 7, 2002

                      Decided: August 30, 2002

 Before WILLIAMS, TRAXLER, and GREGORY, Circuit Judges.



Reversed and remanded by published opinion. Judge Williams wrote
the opinion, in which Judge Traxler and Judge Gregory joined.
2       CAVALIER TELEPHONE v. VIRGINIA ELECTRIC AND POWER CO.
                              COUNSEL

ARGUED: Thomas George Hungar, GIBSON, DUNN & CRUT-
CHER, L.L.P., Washington, D.C., for Appellant. Stephen Thomas
Perkins, CAVALIER TELEPHONE, L.L.C., Richmond, Virginia, for
Appellee. ON BRIEF: Curtis E. Gannon, GIBSON, DUNN &
CRUTCHER, L.L.P., Washington, D.C.; Stephen A. Northup, Mat-
thew B. Kirsner, TROUTMAN, SANDERS, MAYS & VALENTINE,
L.L.P., Richmond, Virginia; John D. Sharer, Law Department,
DOMINION RESOURCES SERVICES, INC., Richmond, Virginia,
for Appellant. Donald F. Lynch, III, CAVALIER TELEPHONE,
L.L.C., Richmond, Virginia, for Appellee.


                               OPINION

WILLIAMS, Circuit Judge:

   Virginia Electric and Power Company (Virginia Power) appeals the
district court’s entry of a preliminary injunction enforcing an order of
the Cable Services Bureau (CSB) issued pursuant to delegated author-
ity.1 Virginia Power contends that: (1) the CSB order is not eligible
    1
    The Federal Communications Commission, as provided under 47
U.S.C.A. § 155(c), delegated authority to the CSB to administer and
enforce rules and policies regarding "[a]ccess to poles, ducts, conduits
and right-of-way and the rates, terms and conditions for pole attach-
ments." 47 C.F.R. §§ 0.101(a)(2), 0.321 (2001) (repealed 2002). Effec-
tive March 25, 2002, the Commission transferred responsibility for
resolving pole attachment complaints from the former CSB to the
Enforcement Bureau. See 47 C.F.R. § 0.111(a)(12) (2002). Specifically,
the Market Disputes Resolution Division (MDRD) of the Enforcement
Bureau now handles all pole attachment complaints. Press Release, Fed-
eral Communications Commission, FCC Enforcement Bureau
Announces         Reorganization       Structure  (March      8,    2002)
(http://www.fcc.gov/eb/News_Releases /DOC-220250A1.html). In the
interest of clarity, we will refer to the Commission’s authority under the
Pole Attachment Act and accompanying regulations without regard to
whether such authority has been delegated unless such delegation is
directly relevant to this case.
       CAVALIER TELEPHONE v. VIRGINIA ELECTRIC AND POWER CO.           3
for judicial enforcement because Virginia Power has filed an applica-
tion for review by the Federal Communications Commission (the
Commission) and because Cavalier Telephone, LLC (Cavalier) failed
to exhaust an available administrative remedy; (2) the district court
erred by granting relief beyond the scope of the CSB order; and (3)
the district court failed to satisfy Federal Rules of Civil Procedure
52(a) and 65(d). On cross-appeal, Cavalier asserts that the district
court erred by imposing a limitation on Cavalier’s use of alternative
methods to attach its equipment to Virginia Power’s utility poles that
is not found in the CSB order. We do not reach the merits of this
appeal because Cavalier failed to exhaust an available administrative
remedy. We therefore reverse and remand with instructions to dismiss
Cavalier’s complaint.

                                   I.

   Cavalier is an independent, facilities-based competitive local
exchange carrier providing telecommunications services to residential
and business customers throughout the Richmond, Tidewater, and
Northern Virginia areas. Virginia Power is an investor-owned electric
utility delivering power to homes and businesses through a network
of approximately one million poles. The Pole Attachment Act, as
added to the Communications Act of 1934 (the Communications Act)
and as amended by the Telecommunication Act of 1996, 47 U.S.C.A.
§ 224 (West 2001), requires utilities such as Virginia Power to pro-
vide "any telecommunications carrier with nondiscriminatory access
to any pole, duct, conduit, or right-of-way owned or controlled by it."2
47 U.S.C.A. § 224(f).

  On November 30, 1999, Cavalier filed a complaint with the Com-
mission alleging that Virginia Power denied Cavalier access to its
poles in violation of the Pole Attachment Act. Virginia Power filed
  2
   Under the Pole Attachment Act, "[t]he term ‘utility’ means any per-
son who is a local exchange carrier or an electric, gas, water, steam, or
other public utility, and who owns or controls poles, ducts, conduits, or
rights-of-way used, in whole or in part, for any wire communications."
47 U.S.C.A. § 224(a)(1). The term "utility," however, "does not include
any railroad, any person who is cooperatively organized, or any person
owned by the Federal Government or any State." Id.
4       CAVALIER TELEPHONE v. VIRGINIA ELECTRIC AND POWER CO.
an opposition to Cavalier’s complaint on January 6, 2000. The CSB,
pursuant to delegated authority, considered the parties’ submissions
and on June 7, 2000, the CSB released an order "grant[ing] [Cava-
lier’s] Complaint in part" and requesting further information. (J.A. at
45-46.) Specifically, the CSB required Virginia Power to, among
other things, expedite processing of permits that had been pending
more than 45 days, not discriminate against Cavalier in the use of
extension arms or boxing,3 and to coordinate make-ready work4 of
other attachers and perform make-ready work on its own facilities in
a timely manner. On September 18, 2000, the CSB released a follow-
up order terminating Virginia Power’s annual pole attachment rate of
$37.00 per pole, substituting a rate of $5.12, ordering Virginia Power
to compensate Cavalier for previous overcharges, and ordering both
parties to negotiate in good faith a just and reasonable rate for 2001.
Cavalier Telephone, LLC v. Va. Elec. & Power Co., 15 FCC Rcd.
17,962, 17,964 (2000). On July 7, 2000, Virginia Power filed an
application for review of the CSB’s order with the Commission, as
provided under 47 U.S.C.A. § 155(c)(4). At oral argument, Virginia
Power stated that the Commission had not yet acted on this applica-
tion for review. On February 20, 2001, Cavalier filed a complaint in
the United States District Court for the Eastern District of Virginia
alleging that Virginia Power violated the June 7, 2000 order by con-
tinuing to deny it pole access. Cavalier simultaneously filed a motion
in the district court for a temporary restraining order and a prelimi-
nary injunction. On February 23, 2001, the district court issued a tem-
porary restraining order against Virginia Power and subsequently
granted Cavalier’s Motion for Preliminary Injunction.5 The district
    3
     The term "boxing" refers to the practice of installing communications
lines at approximately the same height on both sides of a pole.
   4
     "Make-ready work" refers to the preparations necessary to make a
pole ready for attaching equipment. Such preparations typically involve
rearranging existing attachments to make room for the new attachment.
   5
     Specifically, the district court (1) enjoined Virginia Power from can-
celing Cavalier’s permits to attach telecommunications equipment to Vir-
ginia Power’s poles; (2) ordered Virginia Power to reinstate pole
attachment permits canceled since the CSB order was issued; (3)
enjoined Virginia Power from revoking permits previously issued to
Cavalier; (4) ordered Virginia Power to grant or deny access within 45
days of receiving Cavalier’s applications; (5) ordered Virginia Power to
       CAVALIER TELEPHONE v. VIRGINIA ELECTRIC AND POWER CO.                5
court determined that the CSB order became effective and enforce-
able when issued and exercised jurisdiction pursuant to 47 U.S.C.A.
§ 401(b) (West 2001).6 The district court then stayed the matter, but
not the preliminary injunction, pending final resolution of Virginia
Power’s application for review of the CSB order by the Commission.

allow Cavalier to attach immediately where permit applications had been
pending more than 45 days; (6) ordered Virginia Power to permit Cava-
lier to resume work immediately on its pole attachments; (7) ordered Vir-
ginia Power to permit Cavalier to use qualified workers who are not
employed by Virginia Power to perform Cavalier’s make-ready work; (8)
ordered Virginia Power to allow use of extension arms where pole
replacement is the only other option; (9) ordered both Cavalier and Vir-
ginia Power to negotiate in good faith and fashion a reasonable accom-
modation for the payment of make-ready work costs for future permits;
and (10) ordered Virginia Power to adhere to all other terms of the CSB
order.
   6
     Virginia Power contends that because the CSB order is being
reviewed by the Commission, it is not enforceable under § 401(b) and
thus the district court lacked subject matter jurisdiction to hear this case.
See 47 U.S.C.A. § 155(c)(3) (West 2001) ("Any order . . . made pursuant
to [delegation of authority under § 155], unless reviewed [by the Com-
mission] as provided in [§ 155(c)(4)], shall have the same force and
effect, and shall be made, evidenced, and enforced in the same manner,
as orders . . . of the Commission."); 47 U.S.C.A. § 401(b) ("If any person
fails or neglects to obey any order of the Commission other than for the
payment of money, while the same is in effect, . . . any party injured
thereby . . . may apply to the appropriate district court of the United
States for enforcement of such order."). It is firmly established, however,
"that the absence of a valid (as opposed to arguable) cause of action does
not implicate subject matter jurisdiction, i.e., the court’s statutory or con-
stitutional power to adjudicate the case." See Verizon Md. Inc. v. Pub.
Serv. Comm’n of Md., 535 U.S. ___, 122 S.Ct. 1753, 1758 (2002) (inter-
nal quotation marks and citations omitted); Steel Co. v. Citizens for a
Better Environment, 523 U.S. 83, 89 (1998) (explaining that "if the right
of the petitioners to recover under their complaint will be sustained if the
. . . laws of the United States are given one construction and will be
defeated if they are given another", the district court has subject matter
jurisdiction). Virginia Power’s assertion that the CSB order is not "an
order of the Commission," therefore, does not implicate subject matter
jurisdiction.
6       CAVALIER TELEPHONE v. VIRGINIA ELECTRIC AND POWER CO.
Virginia Power filed a timely notice of appeal and Cavalier filed a
timely cross-appeal. This court has jurisdiction pursuant to 28
U.S.C.A. § 1292(a)(1) (West 1993 & Supp. 2002), which permits
appeals of interlocutory orders granting or continuing injunctions.

                                    II.

   The Pole Attachment Act requires the Commission to "regulate the
rates, terms, and conditions for pole attachments to provide that such
rates, terms, and conditions are just and reasonable" unless such mat-
ters are regulated by a state, an exception not applicable in this case.
47 U.S.C.A. §§ 224(b)(1), (c)(1). To this end, the Commission is
required to "adopt procedures necessary and appropriate to hear and
resolve complaints concerning such rates, terms, and conditions." 47
U.S.C.A. § 224(b)(1). Moreover, "[f]or purposes of enforcing any
determinations resulting from [these complaint procedures], the Com-
mission shall take such action as it deems appropriate and necessary,
including issuing cease and desist orders, as authorized by section
312(b) of this title." Id. In response, the Commission promulgated the
Pole Attachment Complaint Procedures. 47 C.F.R. §§ 1.1401-1.1418
(2001). These regulations "provide complaint and enforcement proce-
dures to ensure that telecommunications carriers and cable systems
operators have nondiscriminatory access to utility poles, ducts, con-
duits, and rights-of-way on rates, terms, and conditions that are just
and reasonable." § 1.1401. Under the regulations, a telecommunica-
tions carrier or cable systems operator may file a complaint if it
believes that a utility is imposing a rate, term, or condition that is "un-
just or unreasonable" or that the utility’s denial of access violates 47
U.S.C.A. § 224(f).7 § 1.1404. The utility is allowed to file a response
to the complaint and the complainant may then file a reply to the utili-
ty’s response. § 1.1407. After the Commission considers the com-
plaint as set out under § 1.1409, it issues an appropriate order. If the
respondent fails to obey the Commission’s order "the Commission on
its own motion or by motion of the complainant may order the
respondent to show cause why it should not cease and desist from vio-
    7
   A utility may deny access only "on a non-discriminatory basis where
there is insufficient capacity and for reasons of safety, reliability and
generally applicable engineering purposes." 47 U.S.C.A. § 224(f)(2)
(footnote omitted).
       CAVALIER TELEPHONE v. VIRGINIA ELECTRIC AND POWER CO.              7
                                    8
lating the Commission’s order." § 1.1412. "If any person willfully
fails to obey any order imposed under [these procedures], . . . the
Commission may, in addition to any other remedies . . . impose a for-
feiture pursuant to section 503(b) of the Communications Act."
§ 1.1413.

   In addition to the enforcement provisions under the Pole Attach-
ment Act, the Communications Act provides that "[i]f any person fails
or neglects to obey any order of the Commission other than for the
payment of money, while the same is in effect, the Commission or
any party injured thereby, or the United States, by its Attorney Gen-
eral, may apply to the appropriate district court of the United States
for enforcement of such order."9 47 U.S.C.A. § 401(b). Thus, section
401(b) creates a private right of action in federal district court for
enforcement of any order of the Commission that does not require the
payment of money for those injured by another’s failure to obey the
order. See, e.g., Alltel Tennessee, Inc. v. Tennessee Pub. Serv.
Comm’n, 913 F.2d 305, 309 (6th Cir. 1990) ("The telephone compa-
  8
     We refer to this administrative remedy as the Pole Attachment
Enforcement Procedure.
   9
     Judicial review of an order of the Commission, on the other hand, is
only available in the court of appeals pursuant to § 402(a). Compare 47
U.S.C.A. § 401 (providing for enforcement of orders of the Commission
by the district courts), with § 402 (providing for judicial review of orders
of the Commission by the court of appeals). See FCC v. ITT World Com-
munications, Inc., 466 U.S. 463, 468 (1984) (explaining that a district
court could not enjoin an order of the Commission because exclusive
jurisdiction for judicial review of Commission orders lies in the court of
appeals). Virginia Power argues that it is unconstitutional for an Article
III court to enforce an order of the Commission under § 401(b) prior to
judicial review of the order under § 402(a). We need not address this
issue because we conclude that Cavalier must first seek enforcement
under the Pole Attachment Complaint Procedures before seeking judicial
enforcement in the district court, and if Cavalier is successful in an
administrative action, Virginia Power may seek judicial review of the
cease-and-desist order under 47 U.S.C.A. § 402(b)(7). See MediaOne
Group, Inc. v. County of Henrico, 257 F.3d 356, 361 (4th Cir. 2001)
("[C]ourts should avoid deciding constitutional questions unless they are
essential to the disposition of a case." (internal quotation marks and cita-
tion omitted)).
8      CAVALIER TELEPHONE v. VIRGINIA ELECTRIC AND POWER CO.
nies . . . properly sought enforcement of the [Commission’s] separa-
tions order by injunction pursuant to § 401(b)."); Hawaiian Tel. Co.
v. Pub. Util. Comm’n of Hawaii, 827 F.2d 1264, 1277 (9th Cir. 1987)
(concluding that injunction sought by telephone companies to enforce
Commission’s order was authorized under § 401(b)). Cavalier, rather
than availing itself of the Pole Attachment Enforcement Procedure,
brought a § 401(b) enforcement action in district court alleging that
it was injured by Virginia Power’s failure to obey the June 7, 2000
CSB order. The district court held that Cavalier need not exhaust the
administrative remedy. On appeal, Virginia Power argues that the
Commission specifically provided the Pole Attachment Enforcement
Procedure to enforce such orders. The issue we face, therefore, is
whether Cavalier is required to request a cease-and-desist order from
the Commission prior to seeking enforcement in federal court under
§ 401(b).

                                  III.

    Whether Cavalier must exhaust the Pole Attachment Enforcement
Procedure before filing an enforcement action in federal court is a
legal question and thus subject to de novo review. NationsBank Corp.
v. Herman, 174 F.3d 424, 428 (4th Cir. 1999). It is a "long-settled rule
of judicial administration that no one is entitled to judicial relief for
a supposed or threatened injury until the prescribed administrative
remedy has been exhausted." Myers v. Bethlehem Shipbldg. Corp.,
303 U.S. 41, 50-51 (1938). In other words, "[w]here relief is available
from an administrative agency, the plaintiff is ordinarily required to
pursue that avenue of redress before proceeding to the courts; and
until that recourse is exhausted, suit is premature and must be dis-
missed." Reiter v. Cooper, 507 U.S. 258, 269 (1993). When applying
the exhaustion doctrine, Congressional intent is of "‘paramount
importance.’" McCarthy v. Madigan, 503 U.S. 140, 144 (1992) (quot-
ing Patsy v. Bd. of Regents of Florida, 457 U.S. 496, 501 (1982)).
"Where Congress has intended to require administrative exhaustion
. . . courts enforce that requirement unless a party provides grounds
for waiving it in a particular case." NationsBank, 174 F.3d at 428; see
also Patsy, 457 U.S. at 501 n.4 ("[E]xhaustion is required where Con-
gress provides that certain administrative remedies shall be exclu-
sive."). "Even where the statutory requirement of exhaustion is not
explicit, courts are guided by congressional intent in determining
       CAVALIER TELEPHONE v. VIRGINIA ELECTRIC AND POWER CO.              9
whether application of the doctrine would be consistent with the statu-
tory scheme." Patsy, 457 U.S. at 501 n.4. Thus, "courts generally
focus on the role Congress has assigned to the relevant federal
agency, and tailor the exhaustion rule to fit the particular administra-
tive scheme created by Congress." Id. As a result, the exhaustion
requirement serves to "allow an agency the opportunity to use its dis-
cretion and expertise to resolve a dispute without premature judicial
intervention and to allow the courts to have benefit of an agency’s tal-
ents through a fully developed administrative record."10 Thetford
Props. IV Ltd. v. Dep’t of Hous. & Urban Dev., 907 F.2d 445, 448
(4th Cir. 1990); McKart v. United States, 395 U.S. 185, 194 (1969)
("And since agency decisions are frequently of a discretionary nature
or frequently require expertise, the agency should be given the first
chance to exercise that discretion or apply that expertise.").

   These institutional interests, however, must be balanced against the
"virtually unflagging obligation of the federal courts" to exercise their
jurisdiction. Colorado River Water Conservation Dist. v. United
States, 424 U.S. 800, 817-18 (1976). Thus "[i]n determining whether
exhaustion is required, federal courts must balance the interest of the
individual in retaining prompt access to a federal judicial forum
against countervailing institutional interests favoring exhaustion."
McCarthy, 503 U.S. at 146. "Application of this balancing principle
is intensely practical . . . because attention is directed to both the
nature of the claim presented and the characteristics of the particular
administrative procedure provided." Id. (internal citations omitted); 2
  10
     We note that the doctrine of exhaustion of administrative remedies
is analytically analogous to the doctrine of primary jurisdiction. See 2
Kenneth Culp Davis & Richard J. Pierce, Jr., Administrative Law Trea-
tise § 14.1, at 271 (3d ed. 1994); Alltel, 913 F.2d at 309 ("The principal
reasons for the doctrine of primary jurisdiction are to obtain the benefit
of the expertise and experience of the administrative agencies and the
desirable uniformity which occurs when a specialized agency decides
certain administrative questions."). The Supreme Court, however, has
clarified that primary jurisdiction is "applicable to claims properly cogni-
zable in court that contain some issue within the special competence of
an administrative agency." Reiter, 507 U.S. at 268 (emphasis added).
Because the issue we face is whether Cavalier must seek relief available
from an administrative agency before "proceeding to the courts," the doc-
trine of exhaustion of administrative remedies is applicable. Id. at 269.
10     CAVALIER TELEPHONE v. VIRGINIA ELECTRIC AND POWER CO.
Kenneth Culp Davis & Richard J. Pierce, Jr., Administrative Law
Treatise § 15.2, at 307 (3d ed. 1994) ("Exhaustion is usually required
unless considerations of individual justice, efficiency, or wise judicial
administration support the need for judicial [involvement] in the
absence of exhaustion."). The individual’s interests weigh heavily in
the following three circumstances: (1) when requiring exhaustion may
prejudice subsequent court action; (2) when an agency’s remedy may
be inadequate; and (3) when the "administrative agency body is
shown to be biased or to have otherwise predetermined the issues
before it." Volvo GM Heavy Truck Corp. v. Dep’t of Labor, 118 F.3d
205, 211 n.8 (4th Cir. 1997) (citing McCarthy, 503 U.S. at 147-48).

   With these principles in mind, we turn to whether Cavalier must
exhaust the Pole Attachment Enforcement Procedure before seeking
judicial enforcement of the CSB order under § 401(b). Because there
is no explicit requirement that Cavalier avail itself of the Pole Attach-
ment Enforcement Procedure before proceeding to court, we must
weigh the institutional interests with regard to requiring exhaustion
against Cavalier’s interest in judicial enforcement, while being mind-
ful of the scheme Congress established in the Pole Attachment Act.

   The institutional interests weigh heavily in favor of exhaustion.
The role of the Commission is to "execute and enforce" the Commu-
nications Act. 47 U.S.C.A. § 151. Under the Pole Attachment Act, the
Commission is authorized to "regulate the rates, terms, and conditions
for pole attachments" and "adopt procedures necessary and appropri-
ate to hear and resolve complaints concerning such rates, terms, and
conditions." 47 U.S.C.A. § 224(b)(1). Moreover, Congress gave the
Commission discretion to enforce determinations under the Pole
Attachment Complaint Procedures "as it deems appropriate and nec-
essary." 47 U.S.C.A. § 244(b)(1); S. Rep. 95-580, at 21 (1977),
reprinted in 1978 U.S.C.C.A.N. 109, 129 ("The bill as reported
affords the Commission discretion to select the regulatory tools nec-
essary to carry out its new responsibilities, consistent with the simple
complaint procedure specified in the bill, as reported."). Legislative
history further reveals that Congress intended to limit the enforcement
mechanisms available under the Pole Attachment Complaint Proce-
dures to create a "simple and expeditious" process. S. Rep. 95-580,
at 21. Permitting a complainant to bypass the Pole Attachment
Enforcement Procedure would be inconsistent with the goal of a sim-
      CAVALIER TELEPHONE v. VIRGINIA ELECTRIC AND POWER CO.          11
ple and expeditious process. Such judicial interference would make
the process of resolving pole attachment disputes more burdensome,
cause delay, and could weaken the effectiveness of the Pole Attach-
ment Complaint Procedures. McKart, 395 U.S. at 195 ("[I]t is possi-
ble that frequent and deliberate flouting of administrative processes
could weaken the effectiveness of an agency by encouraging people
to ignore its procedures.").

   Furthermore, requiring exhaustion of the Pole Attachment Enforce-
ment Procedure would give the Commission an opportunity to apply
its expertise and experience to address whether the CSB order has
been violated. For example, the CSB order prohibits Virginia Power
from applying discriminatory standards forbidding Cavalier from
using extension arms or boxing as methods of attachment. The Com-
mission’s expertise gives it an advantage in determining whether Vir-
ginia Power’s prohibition of boxing is justified by safety and capacity
concerns or is merely a means of discriminating against Cavalier in
violation of the CSB order. Requiring exhaustion of the Pole Attach-
ment Enforcement Procedure may therefore benefit any subsequent
judicial enforcement because all cease-and-desist orders must "in-
clude a statement of the findings of the Commission and the grounds
and reasons therefore." 47 U.S.C.A. § 312(c); see also Thetford, 907
F.2d at 448 (recognizing that a fully developed administrative record
is a readily apparent benefit of exhaustion requirements). Such devel-
opment of the record would be beneficial in this case, for example,
because as the district court pointed out, the CSB order leaves "much
room for interpretation and continuing conflict." (J.A. at 1524.) Of
course, subsequent court action may not be necessary because Cava-
lier’s rights may be properly vindicated under the Pole Attachment
Enforcement Procedure. Cf. McKart, 395 U.S. at 195. Allowing the
complaint and enforcement procedures under the Pole Attachment
Act to go forward without interruption allows the Commission an
opportunity to use its full expertise to resolve pole attachment dis-
putes and is thus more efficient than permitting the parties to seek aid
from the courts at various intermediate stages. Id. at 194. Moreover,
requiring a complainant to exhaust the Pole Attachment Enforcement
Procedure is clearly consistent with the relevant statutory scheme.

   Turning to Cavalier’s interest in judicial enforcement, it is clear
that initially seeking enforcement of the CSB order through a cease-
12     CAVALIER TELEPHONE v. VIRGINIA ELECTRIC AND POWER CO.
and-desist order issued by the Commission would not place a heavy
burden on Cavalier. Under the Pole Attachment Enforcement Proce-
dure, Cavalier must file a motion with the Commission alleging Vir-
ginia Power’s failure to obey the CSB order and requesting that the
Commission order Virginia Power to show cause why it should not
cease and desist from violating the CSB order. 47 C.F.R. § 1.1412. If
the Commission grants the motion and orders Virginia Power to show
cause, Virginia Power would have at least 30 days to prepare for a
hearing on the issue of its failure to obey the CSB order. 47 U.S.C.A.
§ 312(c). "If after hearing, or a waiver thereof, the Commission deter-
mines that . . . a cease and desist order should issue, it shall issue such
order . . ." Id. This procedure poses no undue hardships for Cavalier
and the remedy is precisely what Cavalier seeks, that is, an order
requiring Virginia Power to adhere to the CSB order. There is no indi-
cation, therefore, that the Pole Attachment Enforcement Procedure is
inadequate nor that pursuit of such a remedy would cause undue prej-
udice in subsequent court proceedings. Due to the discretionary nature
of the Commission’s enforcement powers under the Pole Attachment
Act and the expertise of the Commission, combined with the minimal
burden placed on Cavalier, we conclude that the Commission should
be given the first opportunity to enforce the CSB order.

                                   IV.

   In summary, we conclude that Cavalier failed to exhaust the Pole
Attachment Enforcement Procedure at 47 C.F.R. § 1.1412. We there-
fore reverse the district court’s grant of preliminary injunction and
remand with instructions to dismiss Cavalier’s complaint.

             REVERSED AND REMANDED WITH INSTRUCTIONS